            Case 5:20-cv-02299-EGS Document 58 Filed 07/14/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LIBERTARIAN PARTY OF                              :
PENNSYLVANIA; THE CONSTITUTION                    :
PARTY OF PENNSYLVANIA; GREEN                      :
PARTY OF PENNSYLVANIA; STEVE                      :
SCHEETZ; KEVIN GAUGHEN; ALAN                      :
SMITH; TIMOTHY RUNKLE; BOB                        :
GOODRICH; and JUSTIN MAGILL,                      :
                                                  :
                               Plaintiffs,        :           CIVIL ACTION NO. 20-2299
                                                  :
       v.                                         :
                                                  :
TOM WOLF, in his official capacity of             :
Governor of the Commonwealth of                   :
Pennsylvania; KATHY BOOCKVAR, in                  :
her official capacity as Secretary of the         :
Commonwealth of Pennsylvania; and                 :
JONATHAN M. MARKS, in his official                :
Capacity as Deputy Secretary for Elections        :
and Commissions,                                  :
                                                  :
                               Defendants.        :

                                             ORDER

       AND NOW, this 14th day of July, 2020, after considering: (1) the complaint filed by the

plaintiffs, Libertarian Party of Pennsylvania, The Constitution Party of Pennsylvania, Green Party

of Pennsylvania, Steve Scheetz, Kevin Gaughen, Alan Smith, Timothy Runkle, Bob Goodrich,

and Justin Magill (Doc. No. 1); (2) the first motion for preliminary injunction/first motion for

temporary restraining order filed by the plaintiffs (Doc. No. 3); (3) the response in opposition to

the first motion for preliminary injunction/first motion for temporary restraining order filed by the

intervenor, Pennsylvania Democratic Party (“PADEMS”) (Doc. No. 25); (4) the memorandum of

law in opposition to the first motion for preliminary injunction/first motion for temporary

restraining order filed by the defendants, Tom Wolf, in his official capacity as Governor of the
          Case 5:20-cv-02299-EGS Document 58 Filed 07/14/20 Page 2 of 2




Commonwealth of Pennsylvania, Kathy Boockvar, in her official capacity as Secretary of the

Commonwealth of Pennsylvania, and Jonathan M. Marks, in his official capacity as Deputy

Secretary for Elections and Commissions (Doc. No. 28); (5) the reply to the response to the first

motion for preliminary injunction/first motion for temporary restraining order filed by the

plaintiffs (Doc. No. 31); (6) the joint stipulated findings of fact and conclusions of law (Doc. No.

35) and the separately submitted appendix with exhibits; (7) the evidence and argument presented

at the evidentiary hearing on the motion for temporary restraining order/preliminary injunction

held on June 23, 2020 via videoconference and the deposition held on June 25, 2020 (Doc. No.

36); (8) the plaintiffs’ notices of supplemental authority (Doc. Nos. 33, 39, 41, 46, 52, 54); (9) the

proposed findings of fact and conclusions of law filed by the PADEMS (Doc. No. 43); (10) the

proposed findings of fact and conclusions of law filed by the plaintiffs (Doc. No. 44); (11) the

proposed findings of fact and conclusions of law filed by the defendants (Doc. No. 45); (12) the

defendants’ notice of supplemental authorities (Doc. No. 47); (13) the additional proposed findings

of fact and conclusions of law filed by the defendants (Doc. No. 48); (14) the oral argument on the

motion for temporary restraining order/preliminary injunction held via telephone on July 8, 2020

(Doc. No. 50); (15) the PADEMS’ notice of supplemental authority (Doc. No. 51); and (16) the

plaintiffs’ statement in response to PADEMS’ notice of supplemental authority (Doc. No. 53); and

for the reasons set forth in the separately filed memorandum opinion, it is hereby ORDERED that

the plaintiffs’ first motion for preliminary injunction/first motion for temporary restraining order

(Doc. No. 3) is DENIED.

                                                      BY THE COURT:



                                                      /s/ Edward G. Smith
                                                      EDWARD G. SMITH, J.

                                                  2
